[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION DE: DEFENDANT'S MOTION FOR MODIFICATIONPENDENTE LITE (#115)
The defendant's position and earnings have changed as a result of a buy out of his company. He was offered and accepted a job offer with the successor company. His wages are now $923.08 gross weekly and $606.65 net weekly disposable income. His prior net was $732.19 as of May 20, 1996.
Both parties agree that the child support guideline provide for $190 weekly child support.
The defendant is maintaining a home which houses his girlfriend who contributes nil to his budget. He also receives gifts of money from his family members on a regular basis. The alimony is found to need revision. The defendant is ordered to pay $100 weekly alimony, an increase of $60 weekly.
The modification is granted. The defendant is ordered to pay $190 weekly child support and $100 weekly periodic alimony, first payment due Friday, March 14, 1997.
HARRIGAN, J. CT Page 3501